DETAILED ACTION
Claims 1, 4-8, 11-14, and 17-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 3-8, 10-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1, 3-8, 10-14, and 16-20, under Step 2A claims 1, 3-8, 10-14, and 16-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: A computer-implemented method comprising: receiving a new item listing that is awaiting posting to a network site; extracting a set of text phrases from the new item listing; classifying the new item listing as suspicious by applying a model to the set of text phrases from the new item listing, the model having been generated by training a classifier using the training data that includes a second set of text phrases extracted from a plurality of item listings and identification of each item listing of the plurality of item listings as suspicious or not suspicious, wherein classifying the new item listing is based on a score generated by the trained classifier exceeding a preconfigured threshold; and responsive to classifying the new item listing as being suspicious, preventing the new item listing from being posted on a network site.  

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to classify suspicious item listings. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites additional elements, including that the method is “computer-implemented” in the preamble. Claim 8 recites additional elements, including a processor and memory. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 and 8 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 1 and 8 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
Dependent claims 3-7 and 10-13 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claims 1 and 8. Thus, each of claims 3-7 and 10-13 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 3-7 and 10-13 do not set forth further additional elements. Considered both individually and as a whole, claims 3-7 and 10-13 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 3-7 and 10-13 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Claims 14 and 16-20 are parallel, i.e. recite similar concepts and elements, to claims 1, 3-8, and 10-13, analyzed above, and the same rationale is applied.
In view of the above, claims 1, 3-8, 10-14, and 16-20 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 
Allowability Over the Prior Art
Lalonde does not teach classifying the new item listing is based on a score for the new item listing exceeding a preconfigured threshold; and wherein the score is generated by the trained classifier. Chiou et al., US PG Pub 2010/02054430 A1, teaches a network reputation system and its controlling method thereof but does not teach a score for the new item listing exceeding a preconfigured threshold nor would it be obvious to one of ordinary skill in the art to apply the teaching of Chiou to Lalonde’s auction method. Sinclair et al., US PG Pub 2012/0203663 A1, teaches a method and apparatus for authentication utilizing location but does not teach classifying the new item listing is based on a score for the new item listing exceeding a preconfigured threshold and wherein the score is generated by the trained classifier.  Non-patent literature Chau teaches detecting fraudulent personalities in networks of online auctioneers but does not teach wherein the score is generated by the trained classifier. The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

The Examiner recommends amending the specific hardware which performs each claimed function to advance prosecution with regards to §101.
Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive. In response to applicant’s argument regarding the §101 rejection, the examiner disagrees.  Applicant argues that the claims are similar to the claims in DDR Holdings because the claims offer a solution for solving the misleading item listings problem, however item listings are not internet centric and the claims recite purely abstract steps for the solution that can be performed by hand.  Therefore, the claims are distinguished from DDR Holdings and as shown above not significantly more than the abstract idea which is not integrated into a practical application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625